Citation Nr: 1813905	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2003 to July 2003; she also served in the United States Army from June 2005 to November 2007.  

These matters come before the Board of Veterans' Appeals on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A copy of that transcript is of record.  The Veteran expressed her desire to waive RO consideration of evidence not previously considered.

In October 2016, several service connection and increased rating claims were certified to the Board.  Those issues will be addressed in a separate decision after the Veteran is afforded a requested Board hearing.


FINDING OF FACT

The Veteran's TBI residuals are shown to include complaints of memory impairment and numbness and tingling of the hands; more than a mild cognitive impairment equating to level 2 impairment under any facet has not been demonstrated; the Veteran has been assigned separate disability ratings for symptoms attributable to migraine headaches, posttraumatic stress disorder (PTSD and tinnitus.






CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Applicable Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The criteria for evaluation of TBI were amended effective October 23, 2008.  The final rulemaking specified that the new, more favorable criteria cannot be applied prior to that date.  73 Fed. Reg. 54693 (Sept. 23, 2008).  As the current claim was filed after October 2008, the new criteria are applicable during the entire appeal period.

Since October 23, 2008, the amended criteria recognize the validity and impact of the subjective criteria reported by the Veteran, and ratings in excess of a minimal 10 percent are allowable.  The current criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

As a preliminary matter, the Board notes that the Veteran is currently service connected for an acquired psychiatric disorder, a migraine disorder, and tinnitus.  All of these disabilities are secondary to her TBI, and she is currently receiving separate, compensable ratings for each disability.  In order to avoid impermissible pyramiding, the Board will not consider the symptoms associated with these disabilities when evaluating the severity of the Veteran's TBI.  38 C.F.R. § 4.14.

Turning to the facts of the case, in September 2009, the Veteran reported having intermittent memory loss.  She stated that she often forgot to turn off the stove when cooking.  She also indicated that she had to utilize tools to help her remember various things.  In addition, she reported dizziness, issues with coordination, mild visual changes, and issues with attention and concentration.  

In March 2010, the Veteran continued to report having issues with her memory, describing herself as "quite forgetful."  She also endorsed dizziness.

At the August 2010 VA examination, the Veteran reported having headaches and loss of balance.  She also reported that she had difficulty keeping track of tasks.  Upon examination, the Veteran's motor function was normal and she denied having lack of sensation or paresthesia.  She scored a perfect score on the Mini-Mental State Exam (MMSE); her thought process was normal and she was oriented on all spheres.  The examiner found that the Veteran had mild memory loss and mildly impaired judgment.  Social interaction was occasionally inappropriate due to the Veteran's anger toward, and avoidance of, others.  Orientation and motor activity were both normal.  Visual spatial orientation was mildly impaired due to the Veteran's problems with depth perception.  The examiner also found that three or more subjective symptoms, namely dizziness, headaches, and light hypersensitivity, interfered with the Veteran's activities of daily living.  While one or more neural behavioral affects mildly interfered with workplace interaction or social interaction, such behaviors did not preclude interaction.  Communication and consciousness were both normal.  Ultimately, the examiner diagnosed mild TBI and mild post-concussive syndrome.

A September 2011 MRI report noted that there was a mild volume of scattered white matter foci of T2 hyperintensity.  However, the clinician found that these were not greater than average for the Veteran's age.

At the June 2013 VA examination, the Veteran reported that her main symptoms included headaches, memory loss, and mood swings.  As for her memory loss, the Veteran used notepads and phone reminders to assist her.  She scored 29 out of 30 on the MMSE.  

The clinician evaluated all 10 facets of TBI related cognitive impairment and subjective symptoms.  The Veteran was assigned a "1" for the first facet - memory, attention, concentration, and executive functions for complaints of mild memory loss, attention, concentration, or executive functions but without objective evidence on testing.  She was assigned a "0"for subjective symptoms, which indicated that her symptoms did not interfere with work; instrumental activities of daily living, or work, family, or other close relationships.  She was also assigned a "0" for neurobehavioral effects, indicating that one or more neurobehavioral effects did not interfere with workplace or social interaction.  The remaining facets (judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, and consciousness) were all noted as normal and assigned scores of "0." 

Subsequently, the Veteran endorsed symptoms of dizziness and poor balance, both associated with her headaches.  She also endorsed paresthesia in the bilateral hands.  Treating physicians were unable to provide an etiology.  She received acupuncture in her hands to help alleviate her symptoms.  See VA Treatment Records dated July 2014 through July 2016.

At a November 2015 psychological evaluation, the Veteran's speech, vision, and hearing were normal.  She endorsed no unusual motor symptoms.  Her thought process at the time was logical and goal directed and insight was fair.  Her cognitive functioning test scores ranged from average to very superior; such results were inconsistent with residual difficulties related to head injury; the pattern was also inconsistent with any level of impairment.  Her cognitive functioning was as expected for her age and education.

In a December 2015 neuropsychological evaluation, the Veteran described her memory loss as variable; she stated she had "good days and bad days."  She had word finding difficulties as well as problems with attention, concentration, and memory.  She noted that she had to read her school books more than once to remember it.  Physically, she described experiencing vertigo and falls, symptoms which were aggravated by heat.  The clinician observed that the Veteran's speech, vision, and hearing were within functional limits.  There were no unusual motor symptoms and thought process was generally logical and goal-directed.  Upon testing, cognitive functioning, to include intelligence/ability, attention and concentration, and language, was average.  The results of visual perception/construction testing were within normal limits.  Both visual learning and memory and verbal learning and memory were in the high average to very superior range.  The clinician found that the Veteran's results were inconsistent with residual difficulties related to late effects of a head injury; her scores were not consistent with any level of impairment.  Rather, cognitive function was as expected for the Veteran's age and education.

Also of record are the Veteran's lay statements.  In July 2016, the Veteran testified as to the severity of her symptoms.  She reported having numbness and tingling in her extremities, shaking episodes, along with memory problems which she described as severe.  She described having difficulty remembering to take her medications and remembering days.  She also indicated that her caregiver had to remind her of simple things such as eating and showering, however she was still working.  She further described sleep impairment, social impairment, lack of interest, random impulses and anxiety.

Upon consideration of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's TBI.  As noted above, the Veteran is already assigned separate compensable ratings for PTSD, tinnitus, and migraines.  As such, her symptoms of emotional/behavioral dysfunction, migraines and associated pathology, and tinnitus, are not contemplated in the evaluation for TBI since these symptoms cannot provide the basis for a higher rating for TBI.  38 C.F.R. § 4.14.

The Board has considered the medical evidence of record, to include the treatment records and examination reports, outlining the Veteran's TBI symptoms.  Throughout the appeal period, the Veteran's associated cognitive impairment is characterized by complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran describes forgetting her medications, having difficulty remembering days, and self-characterizes her memory loss as severe.  However, her cognitive testing on multiple occasions reflects no more than mild cognitive impairment indicative of level 1 impairment.  The Board places greater probative weight on the objective testing methods by the expert examiner's in evaluating the overall severity of cognitive impairment.  The Board also observes that the Veteran's disability rating for PTSD, which is currently rated as 50 percent disabling prior to January 2014 and 30 percent disabling thereafter, compensates the Veteran for mild memory loss such as forgetting names, directions and recent events.

During this period, the Veteran's judgment, social interaction, and orientation, as it pertains to TBI evaluations (not PTSD evaluations) have been consistently normal, indicative of facet levels of 0 for each criterion.  At no point during the appeal period did the Veteran demonstrate mildly impaired judgment, occasional inappropriate social interaction, or occasional disorientation independent of her PTSD symptoms.  The Board acknowledges the Veteran's testimony, in which she states that she has difficulty interacting with others and describes situations in which she perceives she exhibited impaired judgment.  She also described scenarios in which she was socially inappropriate (ex. crying or laughing at inopportune times).  In addition, she states that she had difficulty keeping track of the days.  See Board Transcript, pp. 4-6.  A review of the treatment records reflect that the Veteran's difficulty pertaining to her social interactions with others stems from her PTSD.  However, even if the Board concedes that the difficulties the Veteran describes are attributable to her TBI, such would result in no higher than level 1 impairment for each facet.  Her descriptions reflect, at most, mildly impaired judgment, occasionally inappropriate social interaction, and occasional disorientation.  There is no evidence of frequent manifestation of such symptoms.

As for subjective symptoms, the Veteran reports dizziness, vertigo, and numbness and tingling of the bilateral hands.  As previously noted, the treatment records appear to attribute the Veteran's dizziness and vertigo with her migraine headaches.  As for the subjective symptoms of numbness and tingling of hands, these symptoms did not appear to interfere with work, which is indicative of a facet level 1.  The Veteran has consistently been fully oriented, her motor activity has been normal, her visual spatial orientation has been normal, she has been able to communicate and comprehend oral and written communication, and no consciousness problems were noted.  The Veteran has described these symptoms as transient in the VA clinic records.  See VA clinic record dated April 2016.  As such, these facets are level 0.  Any neurobehavioral effects did not appear to interfere with workplace or social interactions, thus, indicating a facet level of 1.

The Board notes that the Veteran's TBI symptoms do not more nearly approximate a level 2 under any of the facets.  The highest level of impairment for any facet is level 1, which is equivalent to a 10 percent disability evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, the Veteran's symptoms warrant a 10 percent evaluation and no higher under the applicable criteria.

The Board also observes that, at the hearing, the Veteran was working and did not provide any testimony on unemployability.  She had been awarded a total disability rating based upon individual unemployability (TDIU) from October 2009 to December 2013.  After the hearing, she has alleged unemployability due to PTSD.  See AOJ Deferred Rating Decision dated September 2016.  The Veteran is currently awaiting a Board hearing, in part, on the issue of an increased rating for PTSD.  The Board finds that the issue of TDIU was not specifically raised in the context of the claim for entitlement to a higher rating for TBI, and finds that this issue is more appropriately deferred for consideration by the Veterans Law Judge who will hold the hearing on the increased rating claim for PTSD.

Finally, the Board has considered the Veteran's descriptions of symptoms and functional impairments to be credible and competent evidence in support of her claim.  She holds separate ratings for symptoms which she reported during her hearing due to migraine headaches, PTSD, and tinnitus.   However, as it pertains to the overall severity of her various symptoms as they affect her cognitive impairment and other residuals of TBI, the Board has considered her subjective complaints and self-classification of severity in light of the objective neuropsychiatric testing and expert opinions.  The Board places greater probative weight to the results of the memory testing methods and expert interpretations of those results.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for residuals of TBI is denied.





______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


